DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.




The rejection under section 103 is withdrawn in favor of the following new ground of rejection under this section:

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 39, 42, 54-59, 61-67 are rejected under 35 U.S.C. 103 as being unpatentable over 2015054642 (WO 642) or U.S. Publication No. 20160256458 based on an application by Bair et al. (Bair) in view of WO 2011143651 (WO 651)

The primary references demonstrate that the combination of bromodomain inhibitors and immune checkpoint inhibitors can successfully treat cancer. 
WO 642:

    PNG
    media_image1.png
    528
    530
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    542
    media_image2.png
    Greyscale



WO 642 specifically refers to cancer immunotherapy and describes this to relate to the manipulation of the human immune system to target and eliminate/reduce the number of cancer cells (of paragraphs 45, 140).
The recited cancers are contemplated:

    PNG
    media_image3.png
    229
    567
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    422
    574
    media_image4.png
    Greyscale


Applicant argues that WO 642 does not teach combinations including BET inhibitors.  However, these combinations are taught by Bair:

    PNG
    media_image5.png
    627
    373
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    211
    270
    media_image6.png
    Greyscale


The primary referecnes may not explicitly teach the specific bromodomain inhibitor required by the claims.  However, it is for that proposition that the examiner joins WO 651, which specifically identifies the recited compound as a bromodomain inhibitor:

    PNG
    media_image7.png
    121
    206
    media_image7.png
    Greyscale
see page 40.
	
	In this way, those of ordinary skill could have applied the bromodomain inhibitor of WO 651, with a reasonable expectation of success, for the purposes of providing the recited drug combination for the treatment of cancer.  Specifically, the primary references teach bromodomain inhibitors, and BET inhibitors, in combination with PD-1 axis binding antagonist for the treatment of cancer.  WO 651 is added for the proposition that the recited bromodomain inhibitor is applicable to this method of treatment.  Specifically, WO 651 teaches that the particular known technique of using the recited compound as a bromodomain inhibitor was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to those methods of using bromodomain inhibitors, such as combination treatment with PD-L1 inhibitors, as taught by the primary references, would have yielded predictable results.  Accordingly, using the bromodomain inhibitor of WO 651, for the purposes of providing the recited drug combination for the treatment of cancer would have been prima facie obvious.
The references may not explicitly teach the recited dosing regimens.  However, dosing a result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  

Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and 
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).
Based on the forgoing, the primary references demonstrate that one of ordinary skill could expect that combinations of BET inhibitors, such as that recited in the claims, and immune checkpoint inhibitors, could treat cancers. 
 Moreover, the prima facie case of obviousness is not overcome since there is no evidence on record of unexpected results comparing the recited combination with other BET/checkpoint inhibitor combinations. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 39, 42, 54-59, 61-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “the hematological cancer” lacks antecedent basis in claim 1.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 64-66 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 64-66 do not further limit claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642